Name: Commission Regulation (EEC) No 1320/81 of 15 May 1981 on the supply of common wheat flour to Somalia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/ 14 19 . 5 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1320/81 of 15 May 1981 on the supply of common wheat flour to Somalia as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (5 ) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by the Act of Accession of Greece, and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (2), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 7 285 tonnes of common wheat flour to Somalia under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (4) OJ No L 263, 19 . 9 . 1973, p . 1 . (3 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5) OJ No L 192, 26 . 7. 1980, p . 11 . 19 . 5 . 81 Official Journal of the European Communities No L 132/ 15 ANNEX I 1 . Programme : 1980 2 . Recipient : Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 7 285 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionnel des CÃ ©reales, 21 , Av . Bosquet, Paris 7eme ; telex 270807 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods :  moisture : 14 % maximum  protein content : 1 0*5 % maximum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in bags ( ¢)  quality of the bags : new jute sacks, 600 g  net weight of the bags : 50 kilograms  marking of the bags : letters at least 5 cm high : 'Wheat / Gift of the European Economic Community to Somalia' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Mogadiscio 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 29 May 1981 at 12 noon 16 . Shipment period : from 15 June to 15 July 1981 17 . Security : 12 ECU/tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R . No 1 132/ 16 Official Journal of the European Communities 19 . 5 . 81 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering cif Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach cif zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿9Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage cif Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en caf Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats e 48 336 FÃ ¦lleskabshavne Hafen der 2 000 t j Civry-Saint-Cloud(28 200 ChÃ ¢teaudun) e 48 339 Gemeinschaft 2 000 t i SCA du Dunois PÃ ©ronville Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  \ 25, rue PÃ ©on (28 140 OrgÃ ¨res-en ­ Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  i 28 200 ChÃ ¢teaudun Beauce) e 48 340 Community port j Cloyes-sur-le-Loir Port de la 2 000 t / (28 220) CommunautÃ © Porto della e 47 424 ComunitÃ 2 000 t Voves (28 150) Haven van de e 48 180 Gemeenschap 500 t / SCAEL Voves (28 150) e 48 172 500 t / 1 1 , place des Halles Auneau (28 700) \ 28 000 Chartres e 48 431 1 000 t OrgÃ ¨res-en-Beauce 1 000 t 1 1 000 t (28 140) e 47 433 Janville (28 310)